Citation Nr: 0206081	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-18 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to specially adapted housing or to a special home 
adaptation grant.

(The issue of entitlement to payment for vehicle adaptive 
repairs will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to April 
1950.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to specially adaptive 
housing or a special home adaptation grant.  A notice of 
disagreement was received in May 2000, a statement of the 
case was issued in September 2001, and a substantive appeal 
was received in October 2001.  

The Board is undertaking additional development of the issue 
of entitlement to payment for vehicle adaptive equipment 
repairs pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities have not 
resulted in the loss or loss of use of both lower extremities 
so as to preclude locomotion, the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury, or the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity, 
which so affect the functions of balance and propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  

2.  The veteran has been awarded a total disability rating 
based on individual unemployability due to service connected 
disabilities effective from May 1972.

3.  The veteran's service-connected disabilities effectively 
result in the loss of use of both hands.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.809 (2001).  

2.  The requirement that the veteran have loss of use of both 
hands due to service-connected disability for purposes of 
entitlement to a special home adaptation grant has been met.  
38 U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
numerous VA examination reports as well as VA outpatient 
treatment records and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to specially adaptive housing or a special home 
adaptation grant.  The discussions in the rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The veteran seeks entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing and/or 
a special home adaptation grant.  Applicable regulations 
provide that specially adapted housing is available to a 
veteran who has a permanent and total service-connected 
disability due to:  (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
(3) the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  See 38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.  The phrase "preclude locomotion" 
is defined as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran may qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  See 38 C.F.R. § 3.809a.

Service connection is in effect for amputation of the left 
arm below insertion of the deltoid (just above the elbow), 
evaluated as 70 percent disabling; post-traumatic stress 
disorder with dysthymic disorder, evaluated as 50 percent 
disabling; right carpal tunnel syndrome, evaluated as 50 
percent disabling; and biceps tendonitis and degenerative 
joint disease of the right shoulder, evaluated as 30 percent 
disabling.  The veteran has been in receipt of individual 
unemployability benefits since May 1972.  

The medical evidence of record demonstrates that the veteran 
was diagnosed in 1989 with a left inguinal hernia, left 
spermatic cord lipoma, abdominal aortic aneurysm, and 
hypertension.  Upon VA examination dated in August 1990, pain 
was noted in the right arm and the low back area.  Diagnoses 
of abdominal aortic aneurysm; status post left inguinal 
hernia repair; left arm amputation above the elbow; moderate 
hypertension; normal sinus rhythm; right shoulder rotator 
cuff tendonitis; low back limitation of motion and 
radiculopathy, C6, 7, and 8 radiculopathy and degenerative 
joint disease; hypercholesterolemia; and hematuria of 
undetermined etiology were noted.  

VA treatment records dated in December 1996 demonstrate 
diagnoses and treatment relevant to Guillain-Barre syndrome.  
A diagnosis of left Bell's palsy, post surgical, was also 
noted.  Clinical records dated in January 1997 indicate that 
the veteran complained of right-sided weakness.  The examiner 
noted that he did not find any deficits in the extremities 
and suggested continued physical therapy.  The examiner noted 
that the veteran had no limitations at that point.  A March 
1997 clinical record indicates that the veteran reported 
having a slightly more unsteady gait than prior to having 
Guillain-Barre syndrome.  Clinical records dated in March 
1997 also note that right hand grip was intact with positive 
Tinel's sign and numbness to pinprick in fingers two and 
three.  A relevant diagnosis of right carpal tunnel syndrome 
was noted and the veteran was fitted with a wrist splint.  
Strength in the right hand was noted as intact in a June 1997 
clinical record.  A July 1997 clinical record notes that the 
veteran was having lower extremity weakness and had fallen.  
It was noted that he used a cane for balance at home.  
Additional clinical records dated in July 1997 indicate the 
right foot was dropping a little bit, but no other complaints 
relevant to the veteran's prior Guillain-Barre syndrome.  An 
impression of probable right L5 radiculopathy was noted.  It 
was also noted that the veteran used a cane.  Clinical 
records dated in July 1997 also demonstrate relevant 
impressions of moderate to severe carpal tunnel syndrome in 
the right hand.  

Upon VA aid and attendance examination dated in July 1997, it 
was noted that the veteran had no problem with mobility 
around the house.  Reflexes in the lower extremities were 
normal and symmetrical.  Coordination was noted as within 
normal limits, although the veteran was not able to heel to 
toe walk very well.  The examiner noted the veteran was not 
strictly housebound, but he did have some difficulty with 
activities around the house because of his right arm 
problems.  A July 1997 VA examination of the hands and 
fingers revealed diagnoses of Guillain Barre syndrome, right 
carpal tunnel syndrome, and right shoulder bursitis with loss 
of range of motion.  Physical examination revealed a grip of 
3/5 in the right hand and no evidence of atrophy.  There was 
diminished sensation involving the right thumb, index finger, 
and middle finger, but no evidence of atrophy.  There were 45 
degrees of dorsiflexion and 50 degrees of palmar flexion in 
the right wrist as well as 10 degrees of radial flexion and 
30 degrees of ulnar flexion.  It was noted that the veteran 
would be expected to have continued difficulty with fine 
motor activities and diminished grip and numbness in the 
right hand.  

Upon VA joint examination dated in May 1998, the veteran 
complained of pain and numbness in the right upper extremity.  
Motor examination in the right hand was 2/5 and sensory 
examination demonstrated decreased sensation over the thumb, 
index, and long fingers.  Two point discrimination was absent 
in those fingers.  Diagnoses of degenerative joint disease, 
right shoulder; biceps tendonitis, right shoulder; and carpal 
tunnel syndrome, right, were noted.  A May 1998 VA mental 
examination report indicates moderate to severe symptoms of 
dysthymic disorder and post-traumatic stress disorder.  

A July 1998 VA clinical record indicates that the veteran was 
able to use an exercise bike and regular physical activity 
was encouraged.

Upon VA joint examination dated in February 1999, the veteran 
complained of continued pain and numbness in the right upper 
extremity.  Sensory examination was decreased over the thumb, 
index, and long fingers and the tip of the fourth finger.  
Two-point discrimination was absent.  Diagnoses of continued 
severe degenerative joint disease of the right shoulder with 
calcified tendinitis and significant decreased range of 
motion and chronic pain syndrome; biceps tendinitis, right 
upper arm; and continued carpal tunnel syndrome, right, were 
noted.  The examiner commented that the veteran had 
relatively good strength in the right hand, but significant 
pain and decreased motion in the right shoulder.  It was 
noted that the veteran was able to hold a pencil for no more 
two minutes due to numbness.  

VA clinical records dated in June 1999 demonstrate that the 
veteran would be receiving a motorized scooter in the near 
future.  It was noted that the veteran was receiving a 
scooter for transportation purposes because of his right 
upper extremity issues, including carpal tunnel and 
tendinitis, degenerative joint disease of the shoulder.  
Clinical records dated in July 1999 demonstrate right hip 
degenerative joint disease.  An August 1999 clinical record 
demonstrates that the veteran was issued a motorized scooter.  
It was noted the veteran had multiple medical problems which 
severely limited his mobility and safety.  It was also noted 
that on-going ambulation might be causing increased stress 
and imbalance to his wrist/shoulder/back problems, already 
debilitated through severe degenerative joint disease and 
carpal tunnel syndrome.  A November 1999 clinical record 
indicates the veteran reported increased mobility since 
obtaining a motorized scooter.  Physical therapy to 
strengthen the right arm and hand were recommended in a 
February 2000 clinical record.  A March 2000 VA clinical 
record noted grip strength in the right hand as 40, 25, and 
25.  Composite finger flexion brought digits two centimeters 
from the palm and the veteran opposed to the ring finger.  An 
August 2001 VA treatment record indicates diagnoses of closed 
malleolus fracture and foot contusion.  

Following a full and thorough review of the evidence of 
record, the Board concludes that entitlement to specially 
adapted housing is not warranted.  The Board recognizes that 
the veteran's service-connected right shoulder disability, 
right carpal tunnel syndrome, and amputation of the left arm 
result in chronic pain and impact on his mobility.  Such is 
evidenced by the fact he was issued a motorized scooter to 
improve mobility and safety as well as the August 1999 
clinical record indicating that on-going ambulation might be 
causing increased stress and imbalance to his 
wrist/shoulder/back problems, already debilitated through 
severe degenerative joint disease and carpal tunnel syndrome.  
However, the medical evidence does not demonstrate that the 
veteran's service-connected amputation of the left arm, post-
traumatic stress disorder, right carpal tunnel syndrome, and 
right shoulder biceps tendinitis with degenerative joint 
disease have resulted in the loss or loss of use of one or 
both lower extremities together with the loss or loss of use 
of one upper extremity so as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair.  

A July 1997 VA aid and attendance examination report notes no 
problem with mobility around the house and coordination 
within normal limits.  Reflexes in the lower extremities were 
noted as normal and symmetrical.  Additionally, a July 1998 
VA clinical record noted the veteran was able to use an 
exercise bike and physical activity was encouraged.  In light 
of the medical evidence demonstrating that the veteran's 
lower extremities function in a relatively normal manner and 
that he is able to walk, the Board is compelled to conclude 
that the fact that the veteran has been issued a scooter to 
aid in his mobility and safety does not equate to the loss of 
use of one or both lower extremities.  The Board notes that 
degenerative joint disease of the back and lower extremities, 
residuals of Guillain-Barre syndrome, hypertension, malleolus 
fracture, and residuals of an abdominal aortic aneurysm are 
not service-connected disabilities and their effects on the 
veteran's mobility may not be considered in determining 
eligibility for specially adapted housing or for a special 
home adaptation grant.  

With regard to the 38 C.F.R. § 3.809a criteria for 
entitlement to a special home adaptation grant, the medical 
evidence does not demonstrate that the veteran suffers from 
service-connected blindness in both eyes nor has a contention 
to that effect been raised.  The more difficult question is 
whether the veteran suffers the loss of use of both hands.  
It is obvious that there is loss of the left hand as the left 
upper extremity has been amputated above the elbow.  With 
regard to the right hand, the evidence paints a picture of 
diminished ability to accomplish routine daily tasks with the 
right hand.  It appears that this is due to a combination of 
the service-connected right carpal tunnel syndrome and the 
biceps tendonitis and degenerative joint disease of the right 
shoulder.  

The July 1997 VA examination report of the hands indicates 
that the veteran would have difficulty in the future on a 
continued basis with fine motor activities and diminished 
grip and numbness in his right hand.  However, at that time 
grip strength was 3/5 and there was no atrophy in the right 
hand.  More recent clinical records dated in 2000 demonstrate 
composite finger flexion to two centimeters from the palm and 
the recommendations of physical therapy to strengthen the 
right hand.  Additionally, the February 1999 VA examiner 
noted the veteran had relatively good strength in his right 
hand.  Nevertheless, the examiner commented that such was of 
limited value due to the significant painful decreased motion 
of the shoulder.  It was also noted that the veteran was able 
to hold a pencil in the right hand for only two minutes due 
to numbness.  It was also noted that although the veteran had 
been supplied with a left arm prosthesis, he was unable to 
wear it because the shoulder strap which would rest on the 
right shoulder significantly increased the should pain.  

The Board also notes that at a clinical visit in February 
1999, the veteran reported that he was unable to lift and 
dress himself or cut his food.  It was also reported that he 
was dependent in toileting activities.  It would appear that 
these limitations are due to the loss of the left upper 
extremity and the increase in the severity of the service-
connected right wrist and right shoulder disabilities. 

While there is certainly some evidence that the veteran 
retains some use of his right hand, the Board believes that 
there is a state of equipoise of the positive evidence and 
the negative evidence on the question of whether he has 
effectively lost the use of the right hand.  In such a case, 
the question must by law be resolved in the veteran's favor.  
38 U.S.C.A. §  5107(b).  Accordingly, the Board finds that 
the requirement that the veteran has loss of use of both 
hands due to service-connected disability has been met for 
purposes of entitlement to a special home adaptation grant.  


ORDER

Entitlement to specially adapted housing is not warranted.  
To this extent, the appeal is denied.  

The requirement that the veteran has loss of use of both 
hands due to service-connected disability has been met for 
purposes of entitlement to a special home adaptation grant.  
To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

